internal_revenue_service number release date index number --------------------- ------------------------------------------------- ---------------------------- ----------------------------------- -------------------------------------- in re section_9100_request department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ ------------------ telephone number --------------------- refer reply to cc intl br5 plr-138467-08 date date ---------------------------- ---------------------------------- taxpayer cfc corporation x ------------ tax_year a day c year b firm ------------------------------------------------- -------- -------------------------------------------- --------------- dear ------------- this replies to your date letter as supplemented by information provided on january 23rd march 31st and april 2nd of requesting an extension of time under sec_301_9100-3 to file a sec_1_954-2 foreign_currency_gain_or_loss election on behalf of a cfc for tax_year a the regulatory election facts taxpayer a u s_corporation is the ultimate parent of a large group of domestic and foreign_corporations in tax_year a taxpayer formed cfc a controlled_foreign_corporation for u s tax purposes under sec_957 of the internal_revenue_code i r c taxpayer represents that due to a corporate restructuring which it began in year a it inadvertently failed to make the regulatory election taxpayer explains that the corporate restructuring split its tax department into two locations and caused it to lose key staff including its international tax manager as part of the restructuring taxpayer completely disposed of corporation x and its affiliates which included cfc as of day c of year b as part of an audit of the year b financial statements of corporation x plr-138467-08 firm discovered that taxpayer had failed to make the regulatory election for cfc in tax_year a taxpayer asserts the following reasons show it acted reasonably and in good_faith under sec_301_9100-3 and should therefore be granted an extension of time to file the sec_1_954-2 election on behalf of cfc for tax_year a i ii iii iv it requested relief before its failure to make the election was discovered by the service it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 no alteration to the returns are necessary it did not affirmatively choose not to file the regulatory election after having been informed in all material respects of the required election and related tax consequences and it has not used hindsight in requesting relief no facts have changed since the due_date for making the election that make the election more advantageous to taxpayer taxpayer further asserts that granting the extension will not prejudice the interests of the government because it will not result in taxpayer an affiliate former affiliate or the consolidated_group as a whole having a lower tax_liability in the aggregate for all taxable years affected by the election than they would have had if the election had been timely made taking into account the time_value_of_money in addition taxpayer represents that the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitations on assessment under sec_6501 finally taxpayer represents it has satisfied the procedural requirements of sec_301_9100-3 law sec_1_954-2 provides that a controlled_foreign_corporation may elect for taxable years beginning on or after date to exclude certain foreign_currency_gain_or_loss from foreign_personal_holding_company_income and instead include such foreign_currency_gain_or_loss in the category or categories of subpart_f_income described in sec_952 or in the case of foreign_base_company_income described in sec_1_954-1 or to which such gain_or_loss relates plr-138467-08 sec_1_954-2 provides that the controlling united_states_shareholders as defined in sec_1_964-1 make the election on behalf of the controlled_foreign_corporation by filing a statement with their original income_tax returns for the taxable_year of such united_states_shareholders ending with or within the taxable_year of the controlled_foreign_corporation for which the election is made clearly indicating that such election has been made an election made pursuant to sec_1_954-2 is effective for the taxable_year of the controlled_foreign_corporation for which it is made and all subsequent taxable years of such corporation unless revoked by or with the consent of the commissioner see sec_1_954-2 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 sets forth the conditions that must be satisfied to obtain an extension of time to make a non-automatic regulatory election that is a regulatory election that is not listed in sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for such relief will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested plr-138467-08 ii iii was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief in this regard if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the internal_revenue_service will not ordinarily grant relief unless the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money in addition sec_301_9100-3 states that if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer’s receipt of a ruling granting relief analysis in this case sec_1_954-2 prescribes the time for making the election therefore it is a regulatory election pursuant to sec_301_9100-1 it is not however listed as an automatic election in sec_301_9100-2 as a non-automatic regulatory election the commissioner has discretionary authority under sec_301_9100-3 to grant taxpayer a reasonable extension of time to make the election provided taxpayer satisfies the standards set forth in sec_301_9100-3 based upon the facts and representations of taxpayer and the accompanying affidavits we conclude that taxpayer satisfies the requirements set forth in sec_301_9100-3 conclusion taxpayer is granted an extension of time until ninety days from the date of this ruling letter to file the a sec_1_954-2 election on behalf of cfc for tax_year a plr-138467-08 no ruling has been requested and none is expressed or implied regarding the application of any other section of the code or regulations to the facts presented as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election statement the extension of time granted in this letter is a letter_ruling pursuant to sec_301_9100-3 this ruling is based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification upon examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the election statement in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to you and your authorized representative sincerely jeffrey l dorfman chief branch associate chief_counsel international
